DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a second format" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2-10 incorporate this deficiency from claim 1. Therefore claims 2-10 are rejected on the same rationale.
Claim 4 recites the limitation "the same geographical region" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "a second format" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 12-20 incorporate this deficiency from claim 11. Therefore claims 2-10 are rejected on the same rationale.
Claim 14 recites the limitation "the same geographical region" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 9420259. Although the claims at issue are not identical, they are not patentably distinct from each other because providing status information from the client devices is an obvious variation.
Claims 1, 7-8, 11, 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 14-15 and 19  of U.S. Patent No. 10368052. Although the claims at issue are not identical, they are not patentably distinct from each other because providing status information from the client devices is an obvious variation.
Claims 1, 7-8, 11, 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 16 and  20 of U.S. Patent No. 11122253. Although the claims at issue are not identical, they are not patentably distinct from each other because providing status information from the client devices is an obvious variation.

Present application
US 9420259
1. A method comprising: 
transmitting, by a computing device to a plurality of client devices, a first portion of multimedia content, wherein the first portion of the multimedia content is in a first format; 
7.  The method of claim 1, wherein the first portion of multimedia content is a first two- dimensional video component, the second portion of multimedia content is a second two- dimensional video component, and the multimedia content is three-dimensional multimedia content.
receiving information indicating a current status of each of the plurality of client devices; determining, based on the received information, that a first client device of the plurality of client devices should receive a second portion of the multimedia content in a second format; and 
in response to determining that the first client device of the plurality of client devices should receive the second portion of the multimedia content in a second format, transmitting the second portion of the multimedia content in the second format to each of the plurality of client devices.

1.  A method, comprising: 
sending a first two-dimensional video component of first three-dimensional multimedia content to a plurality of devices; and 







sending, responsive to a request by a first device of the plurality of devices made while the first two-dimensional video component is being sent, a second two-dimensional video component of the first three-dimensional multimedia content to all of the plurality of devices simultaneously with the first two-dimensional video component, 
regardless of whether another of the plurality of devices has requested the second two-dimensional video component.
2. The method of claim 7, wherein the first two-dimensional video component is one of a left video component of the three-dimensional multimedia content and a right video component of the three-dimensional multimedia content, and the second two-dimensional video component is an other of the left video component and the right video component.
9. The method of claim 8, wherein the first two-dimensional video component is one of a left video component of the first three-dimensional multimedia content and a right video component of the first three-dimensional multimedia content, and the second two-dimensional video component is an other of the left video component and the right video component.



Present application
USPN 10368052
1. A method comprising: 
transmitting, by a computing device to a plurality of client devices, a first portion of multimedia content, wherein the first portion of the multimedia content is in a first format; 
7.  The method of claim 1, wherein the first portion of multimedia content is a first two- dimensional video component, the second portion of multimedia content is a second two- dimensional video component, and the multimedia content is three-dimensional multimedia content.

receiving information indicating a current status of each of the plurality of client devices; determining, based on the received information, that a first client device of the plurality of client devices should receive a second portion of the multimedia content in a second format; and 

in response to determining that the first client device of the plurality of client devices should receive the second portion of the multimedia content in a second format, transmitting the second portion of the multimedia content in the second format to each of the plurality of client devices.

15. A method comprising: 
sending, by a computing device and to at least a first device and a second device each located remotely from the computing device, a first portion of multi-dimensional multimedia content corresponding to a first segment of the multi-dimensional multimedia content; 



receiving an indication that the first device is to receive, for subsequent segments of the multi-dimensional multimedia content, the first portion of the multi-dimensional multimedia content and a second portion of the multi-dimensional multimedia content; and 
sending, based on the indication and to at least the first device and the second device, the first portion of the multi-dimensional multimedia content corresponding to a subsequent segment of the multi-dimensional multimedia content and the second portion of the multi-dimensional multimedia content corresponding to the subsequent segment of the multi-dimensional multimedia content.
8. The method of claim 7, wherein the first two-dimensional video component is one of a left video component of the three-dimensional multimedia content and a right video component of the three-dimensional multimedia content, and the second two-dimensional video component is an other of the left video component and the right video component.
19.  The method of claim 15, wherein the first portion of the multi- dimensional multimedia content corresponds to a left two-dimensional video component and wherein the second portion of the multi-dimensional multimedia content corresponds to a right two-dimensional video component.
11. A system comprising: 
communication circuitry configured to: 

transmit, to a plurality of client devices, a first portion of multimedia content, wherein the first portion of the multimedia content is in a first format; and 
17. The system of claim 11, wherein the first portion of multimedia content is a first two- dimensional video component, the second portion of multimedia content is a second two- dimensional video component, and the multimedia content is three-dimensional multimedia content.
receive information indicating a current status of each of the plurality of client devices; control circuitry configured to: determine, based on the received information, that a first client device of the plurality of client devices should receive a second portion of the multimedia content in a second format; 
wherein the communication circuitry is further configured to: 
in response to determining that the first client device of the plurality of client devices should receive the second portion of the multimedia content in a second format, 

transmit the second portion of the multimedia content in the second format to each of the plurality of client devices.


This language from the patent … further details that a first and second client device will consume the content. The consumption of the content would excepted because the content is multimedia and the devices are used to consume multimedia.
1. A system comprising: 
a computing device; a first device located remotely from the computing device; and a second device located remotely from the computing device, wherein the computing device is configured to: 
send, to at least a-the first device and a-the second device, each located remotely from the computing device, a first segment of a first portion of multi- dimensional multimedia content; 


receive an indication that, for subsequent segments of the multi-dimensional multimedia content, the first portion of the multi-dimensional multimedia content and a second portion of the multi-dimensional multimedia content should be sent to the first device; and 



send, based on the indication and to at least the first device and the second device, a subsequent segment of the first portion of the multi-dimensional multimedia content and a subsequent segment of the second portion of the multi- dimensional multimedia content; 

wherein the first device is configured to: receive the subsequent segment of the first portion of the multi-dimensional multimedia content and the subsequent segment of the second portion of the multi- dimensional multimedia content; and cause output of a combination of the subsequent segment of the first portion of the multi-dimensional multimedia content and the subsequent segment of the second portion of the multi-dimensional multimedia content; and wherein the second device is configured to: receive the subsequent segment of the first portion of the multi-dimensional multimedia content and the subsequent segment of the second portion of the multi- dimensional multimedia content; and cause output of the subsequent segment of the first portion of the multi- dimensional multimedia content.




18. The system of claim 17, wherein the first two-dimensional video component is one of a left video component of the three-dimensional multimedia content and a right video component of the three-dimensional multimedia content, and the second two-dimensional video component is an other of the left video component and the right video component.
2. The system of claim 1, wherein at least one of the first portion of the multi-dimensional multimedia content or the second portion of the multi-dimensional multimedia content comprises a two-dimensional video component.
3. The system of claim 2, wherein the first portion of the multi- dimensional multimedia content corresponds to a left two-dimensional video component and wherein the second portion of the multi-dimensional multimedia content corresponds to a right two-dimensional video component.



Present application
USPN 11122253
1. A method comprising: transmitting, by a computing device to a plurality of client devices, a first portion of multimedia content, wherein the first portion of the multimedia content is in a first format; receiving information indicating a current status of each of the plurality of client devices; determining, based on the received information, that a first client device of the plurality of client devices should receive a second portion of the multimedia content in a second format; and in response to determining that the first client device of the plurality of client devices should receive the second portion of the multimedia content in a second format, transmitting the second portion of the multimedia content in the second format to each of the plurality of client devices.

7.  The method of claim 1, wherein the first portion of multimedia content is a first two- dimensional video component, the second portion of multimedia content is a second two- dimensional video component, and the multimedia content is three-dimensional multimedia content. 
8. The method of claim 7, wherein the first two-dimensional video component is one of a left video component of the three-dimensional multimedia content and a right video component of the three-dimensional multimedia content, and the second two-dimensional video component is an other of the left video component and the right video component.
1. A method comprising: receiving, by a computing device and from a first device, a request associated with multi- dimensional multimedia content; sending, based on the request and to a plurality of devices that comprises the first device, and regardless of whether a request associated with the multi-dimensional multimedia content has been received from any of the plurality of devices other than the first device, a first segment of a first portion of the multi-dimensional multimedia content and a first segment of a second portion of the multi-dimensional multimedia content; and 





based on a determination that none of the plurality of devices are to continue receiving the second portion of the multi-dimensional multimedia content, sending a second segment of the first portion of the multi-dimensional multimedia content to the plurality of devices without sending any further segments of the second portion of the multi-dimensional multimedia content to the plurality of devices.
4. The method of claim 1, wherein the first portion of the multi- dimensional multimedia content comprises a first two-dimensional component of the multi- dimensional multimedia content, and wherein the second portion of the multi-dimensional multimedia content comprises a second two-dimensional component of the multi-dimensional multimedia content.
11. A system comprising: 
communication circuitry configured to: 








transmit, to a plurality of client devices, a first portion of multimedia content, wherein the first portion of the multimedia content is in a first format; and 
17.  The system of claim 11, wherein the first portion of multimedia content is a first two- dimensional video component, the second portion of multimedia content is a second two- dimensional video component, and the multimedia content is three-dimensional multimedia content.

receive information indicating a current status of each of the plurality of client devices; control circuitry configured to: determine, based on the received information, that a first client device of the plurality of client devices should receive a second portion of the multimedia content in a second format; 


wherein the communication circuitry is further configured to: 



The present application lacks details as to the removal of devices from the group for receiving content. Thus, the present claims are similar but are broader.






in response to determining that the first client device of the plurality of client devices should receive the second portion of the multimedia content in a second format, transmit the second portion of the multimedia content in the second format to each of the plurality of client devices.

16.  A system comprising:
 a first computing device comprising: at least one first processor; and 
at least one first computer-readable medium storing first instructions; and a second computing device comprising: at least one second processor; and at least one second computer-readable medium storing second instructions, wherein the first instructions, when executed by the at least one first processor, 
cause the first computing device to: receive, from the second computing device, a request associated with multi-dimensional multimedia content; 








send, based on the request and to a plurality of devices that comprises the second computing device, and a first segment of a first portion of the multi-dimensional multimedia content and a first segment of a second portion of the multi-dimensional multimedia content;
….regardless of whether a request associated with the multi-dimensional multimedia content has been received from any of the plurality of devices other than the first device,… and 
based on a determination that none of the plurality of devices are to continue receiving the second portion of the multi-dimensional multimedia content, send a second segment of the first portion of the multi-dimensional multimedia content to the plurality of devices without sending any further segments of the second portion of the multi-dimensional multimedia content to the plurality of devices, and wherein the second instructions, when executed by the at least one second processor, cause the second computing device to: send the request; and receive the first segment of the first portion of the multi- dimensional multimedia content, the first segment the second portion of the multi-dimensional multimedia content, and the second segment of the first portion of the multi-dimensional multimedia content.

18. The system of claim 17, wherein the first two-dimensional video component is one of a left video component of the three-dimensional multimedia content and a right video component of the three-dimensional multimedia content, and the second two-dimensional video component is an other of the left video component and the right video component.
20. The system of claim 16, wherein the first segment of the first portion of the multi-dimensional multimedia content comprises a first video frame, wherein the first segment of the second portion of the multi-dimensional multimedia content comprises a second video frame, and wherein the first video frame and the second video frame are combinable to generate a three-dimensional video frame.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-6, 9-16, and 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chaddha, US 6728775 B1 (hereafter referred to as Chaddha) in view of Istvan Godor et al., WO 2007/131527 A1 (hereafter referred to as Godor).
Regarding claims 1 and 11, Chaddha taught a system (column 4, lines 53-56; “Each of server 210 and client computers 231, 232, . . . 239 can be implemented using a computer system such as computer system 100 described above.”) comprising: 
communication circuitry configured (column 3, lines 38-41; column 4, lines 26-31; “Network interface circuit 112 is used to send and receive data over a network connected to other computer systems.”) to: 
transmit, to a plurality of client devices, a first portion of multimedia content (column 4, lines 50-58; “…[S]erver 210 transmits multimedia data, e.g., video, audio and/or annotation frames, to two or more of client computers 231, 232, . . . 239. Efficiency is accomplished by transmitting the multimedia data in the form of a base layer and one or more enhancement layers to one or more multicast groups …”), 
wherein the first portion of the multimedia content is in a first format (See column 5, lines 59-67; “FIG. 7B shows an exemplary spatial arrangement of base layer packets BP4, BP5, BP6, BP7 and BP8, and enhancement layer packets EP10, EP12, EP14, EP16 and EP18. In this example, server 210 transmits index-planes for different resolutions in different packets.”); and 
receive information indicating a current status of each of the plurality of client devices (column 8, lines 55-60; “Server 210 also listens for feedback on the use of and/or the need for the multimedia data from one or more of client computers 231, 232, . . . 239 (step 920).”); 
control circuitry configured to: determine, based on the received information, that a first client device of the plurality of client devices should receive a second portion of the multimedia content in a second format (column 8, lines 61-67; “…[S]erver 210 adaptively right-sizes the multimedia data stream in response to the feedback from client computers 231, 232, . . . 239 (step 930). Right-sizing is the process of pruning and/or growing the multimedia data stream to better match the usage of the streams with the needs of client computers 231, 232, . . . 239.”); wherein the communication circuitry is further configured to: 
in response to determining that the first client device of the plurality of client devices should receive the second portion of the multimedia content in a second format, transmit the second portion of the multimedia content in the second format to each of the plurality of client devices (column 9, lines 7-14; “…[T]he current base layer may be replaced by a lower content or a higher content base layer. Similarly, depending on the need of client computers 231, 232, . . . 239 and the availability of network 220, the enhancement layers may be grown or pruned.”).  Chaddha does not specifically teach the feedback is a current state. Chaddha taught the feedback includes usage information (column 2, lines 33-36; “In some embodiments, the client computers provide feedback about the usage and/or need for the multimedia data, enabling the server to right-size, e.g., grow and/or prune, the multimedia data for network efficiency.”). However, in the same field of endeavor, Godor taught providing a current state (p. 8, lines 13-14; “205 periodically receiving information of receiving capability sent by the users (User driven updates)”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chaddha to substitute a current state from Godor for the feedback from Chaddha to maximize user perceived quality by enabling network assessment based on fresher client device capability information.  
Regarding dependent claims 2 and 12, Chaddha-Godor taught the system of claim 11, wherein the communication circuitry is further configured to: transmit the second portion of the multimedia content in the second format to each of the plurality of client devices regardless of whether the received information indicated that the other of the plurality of client devices should receive the second portion of the multimedia content in the second format (Chaddha, column 9, lines 40-45; “With right sizing, the content of the base layer may be increased or decreased with the corresponding growing and pruning of the enhancement layers. Enhancement layers may also be grown and/or pruned independently of the base layer, i.e., without a corresponding change in the base layer.”).  
Regarding dependent claims 3 and 13, Chaddha-Godor taught the system of claim 11, wherein the first format differs from the second format in at least one of resolution, screen size, or frame rate (Chaddha, illustrated in Figure 7b, the base layers resolution is different from the enhancement layer. See column 5, lines 59-67; “FIG. 7B shows an exemplary spatial arrangement of base layer packets BP4, BP5, BP6, BP7 and BP8, and enhancement layer packets EP10, EP12, EP14, EP16 and EP18. In this example, server 210 transmits index-planes for different resolutions in different packets.”).  
Regarding dependent claims 4 and 14, Chaddha-Godor taught the system of claim 11, as cited above. Chaddha does not specifically teach wherein each of the plurality of client devices is included in a group of devices located in the same geographical region. However, in the same field of endeavor, Godor taught wherein each of the plurality of client devices is included in a group of devices located in the same geographical region (Godor, p. 15, lines 8-15, “The MG 506 is also in communicative connection with access points 507, 508, each access point serving an access network cell 511 , 512 with wireless interconnectivity.”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chaddha to substitute a same geographical region from Godor for the grouping in Chaddha to efficiently manage network resources by not transmitting content to clients that are not within proximity or are too many hops away. Thus, increasing the likelihood of successful receipt of multimedia data.
Regarding dependent claim 15, Chaddha-Godor teaches the system of claim 11, wherein the communication circuitry is further configured to: transmit subtitle data to the plurality of client devices while the first portion of the multimedia content is being transmitted (Chaddha, column 4, lines 59-67; “In accordance with the present invention, server 210 transmits multimedia data, e.g., video, audio and/or annotation frames, to two or more of client computers 231, 232, . . . 239. Efficiency is accomplished by transmitting the multimedia data in the form of a base layer and one or more enhancement layers to one or more multicast groups…”) but not while the second portion of the multimedia content is being transmitted (Chaddha, the annotations in base layer are not included in the enhancement layers because enhancement layers are distinct from the base layers.).  
Regarding dependent claims 6 and 16, Chaddha-Godor taught the system of claim 11, as cited above. Chaddha does not specifically teach wherein the communication circuitry is further configured to: transmit the first portion of multimedia content in a first stream and transmit the second portion of multimedia content in a second stream different from the first stream and in a same frequency band as the first stream. However, in the same field of endeavor, Godor taught wherein the communication circuitry is further configured to: transmit the first portion of multimedia content in a first stream (Godor taught sending a basic layer, p. . “203 calculating the optimal data rate for each layer of the media; 204 sending packets of the media at the optimal data rates;”); and transmit the second portion of multimedia content in a second stream different from the first stream and in a same frequency band as the first stream (Godor taught streaming an enhancement layer, p. 8, lines 9-16, “203 calculating the optimal data rate for each layer of the media; 204 sending packets of the media at the optimal data rates…”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chaddha to substitute same channel from Godor for the multicasting from Chaddha to promote efficient use of resources by providing related multimedia data in the same communication channel. The motivation would be to improve perceived user experience by dedicating channels to particular resources.
Regarding dependent claims 9 and 19, Chaddha-Godor taught the system of claim 11, as cited above. Chaddha does not specifically teach wherein the communication circuitry is further configured to: transmit a heartbeat signal to each of the plurality of client devices; wherein the information indicating the current status of each of the plurality of client devices is received from the client device in response to the heartbeat signal. However, in the same field of endeavor, Godor taught wherein the communication circuitry is further configured to: transmit a heartbeat signal to each of the plurality of client devices (Godor, p. 12, lines 8-14, “Therefore, the MG should probe all the data rates for a short packet train. This Initial Probing Phase allows the receivers to detect their exact receiving capability. During Initial Probing Phase all layers are transmitted at all possible data rates (allowed by the available bandwidth).”); wherein the information indicating the current status of each of the plurality of client devices is received from the client device in response to the heartbeat signal (Godor, p. 12, lines 12-14, “By definition, all users must reply with an IGMP-RCU message after the reception of the first packets of the stream.”).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chaddha to substitute heartbeats from Godor for the capabilities from Chaddha to leverage using ICMPv2 and thereby determine the best enhancement layer to send to client devices. The motivation would be to improve perceived user experience.
Regarding dependent claims 10 and 20, Chaddha-Godor taught the system of claim 19, where the heartbeat signal is transmitted periodically or is transmitted on a bandwidth-available basis (Godor, p. 12, lines 25-29, “… these data rates should be checked periodically. Secondary Probes have to be done by sending probe packets at the data rates in question.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892 for other pertinent prior art made of record.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patrice L Winder/Primary Examiner, Art Unit 2452